WIGGINTON, Judge.
We affirm so much of the deputy commissioner’s order as relates to his finding of permanent total disability and his award of temporary total disability benefits, reasonable attorney’s fees and costs, but strike that portion allowing the employer/carrier a retroactive credit for any Social Security payments that may have been made pursuant to 42 U.S.C. § 423. Bakery Products, Inc. v. Laria, 379 So.2d 1332 (Fla. 1st DCA 1980); Pensacola Buggy Works v. Jernigan, 377 So.2d 245 (Fla. 1st DCA 1979).
BOOTH and WENTWORTH, JJ., concur.